UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6539


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHERWIN TIMOTHY FARMER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:98-cr-00033-jlk-1)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherwin Timothy Farmer, Appellant Pro Se. Anthony Paul Giorno,
Assistant  United   States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherwin Timothy Farmer seeks to appeal the district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).        In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.       Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding    is   criminal   in   nature   and    ten-day      appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                 Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The    district   court   entered     its   order    denying   the

motion for reduction of sentence on March 3, 2008.                 The notice

of appeal was filed on March 24, 2009.            Because Farmer failed to

file a timely notice of appeal or to obtain an extension of the

appeal period, we dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    DISMISSED




                                      2